EXHIBIT 99.5 Item Cost (US $, thousands) Cost (US $, thousands) Process Equipment Methanol Storage tank 36 Sodium methoxide tank Methanol/Catalyst mixer 42 Reactor # 1 preheater 18 Reactor # 1 Glycerol biodiesel separator #1 Reactor # 2 preheater 54 Reactor #2 Glycerol biodiesel seperator #2 Biodiesel/HCL mixer 42 Biodiesel wash tank Biodiesel wash tank separator Biodiesel final water removal preheater 54 Biodiesel final water removal heater 3 12 Biodiesel final water removal flash tank 90 Biodiesel final water removal vacuum system Glycerol/methanol tank 9 36 Methanol distillation tower preheater 6 24 Methanol distillation tower Distillation reboiler 30 Distillation condensor 78 Glycerol/fatty acid seperator Fatty acid storage tank 15 60 NaOH mix feeder 30 Glycerol/NaOH mix tank 9 36 Glycerol distillation tower 24 96 Glycerol distillation reboiler 39 Glycerol distillation condenser 3 12 Glycerol distillation postcondensor 78 Pumps 93 Additional process equipment Subtotal processing equipment Crushing equipment Preparation Equipment Preparation Equipment $3.80 Preparation Conveying Preparation Conveying 0.35 Extraction Equipment Meal processor Extraction Equipment 2.90 Subtotal crushing equipment Algae equipment and fittings Total Equipment Cost Other Costs Installation & Engineering costs Rail design and installation Storage Tanks and boilers/utilities Shipping and handling Computer systems (Hardware / Software) Pre-operative costs Furniture Contingency Installation and Engineering - Algae 4000 Total other costs Total Capital Costs
